ELECTRONIC RECORD




COA # 14-12-00833-CR                                         OFFENSE: Assault


STYLE: Hiram Brown vThe State of Texas                       COUNTY: Harris


COA DISPOSITION: Affirmed                                    TRIAL COURT: Co Crim Ct at Law No 13


DATE: October 16, 2014   Publish: No                         TC CASE #: 1806917




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Hiram Brown vThe State of Texas

CCA#


         PROSE                     Petition       CCA Disposition
                                                                    itt7-/4*; ;m-/y
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

         K^F^^Lb                                  JUDGE: _
DATE:      O^lzs/pP/f                         ;   SIGNED:.                      PC:

JUDGE:      f^.LtoAs**^                           PUBLISH:                      DNP:




                                                                                          MOTION FOR


                                                       FOR REHEARING IN CCA IS:


                                                       JUDGE:                         •

                                                                              ELECTRONIC RECORD